Citation Nr: 0924687	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In December 2006, the RO wrote the Veteran and informed him 
that it had been unable to locate his service treatment 
records.  In his response, dated in January 2007, the Veteran 
informed the RO that, after his discharge from active duty, 
he had been assigned to Company D, 110 Engineer Battalion, 
effective March 30, 1956, and that he had later been 
transferred to 5108 SU, USAR Control Group, effective May 25, 
1957.  He asked that a search be conducted to determine 
whether his records might be located at one of those units.  
There is nothing in the record to show that such a search has 
been conducted.  Because it is not clear that all reasonable 
efforts to obtain the Veteran's records have been exhausted, 
additional development is required.  See, e.g., 38 C.F.R. 
§ 3.159(c)(2) (2008) (VA will end its efforts to obtain 
relevant records in the custody of a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile).

In February 2007, the Veteran was examined for purposes of 
obtaining a medical opinion with respect to the etiology of 
his tinnitus and hearing loss.  Although the examiner 
provided an opinion as to the likely relationship between the 
Veteran's disabilities and in-service exposure to noise, she 
did not comment on the likelihood of a relationship between 
his disabilities and his reports of in-service ear 
infections.  This needs to be addressed.

Records of the Veteran's VA treatment were last obtained in 
August 2006.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claims are adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain copies of the 
Veteran's service treatment records from the 
units he has identified (Company D, 110 
Engineer Battalion, and 5108 SU, USAR 
Control Group).  Efforts to obtain the 
records should be fully documented and 
should be discontinued only if it is 
concluded that the records do not exist or 
that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  The 
response(s) received, and any additional 
evidence obtained, should be associated with 
the claims file.

2.  Obtain copies of any records pertaining 
to relevant treatment the Veteran may have 
received at the VA Medical Center in Kansas 
City, Missouri since June 23, 2004, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, arrange to have the Veteran's 
claims file returned to the VA examiner who 
evaluated the Veteran in February 2007.  The 
examiner should be asked to review the 
claims file and offer a supplemental opinion 
as to whether it is at least as likely as 
not (i.e., whether it is 50 percent or more 
probable) that the Veteran's hearing loss 
and/or tinnitus can be attributed to ear 
infections in service.  If the examiner who 
conducted the February 2007 examination is 
no longer employed by VA, or is otherwise 
unavailable, arrange to obtain the requested 
opinion from another qualified examiner.  If 
either examiner feels that a new examination 
is necessary is order to provide the 
requested opinion, a new examination should 
be scheduled.  A complete rationale should 
be provided for all opinions expressed.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 3.307 and 3.309.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

